PER CURIAM.
With respect to the contention that the trial court erred in failing to allow appellant to withdraw his plea, we affirm. See Williams v. State, 316 So.2d 267 (Fla.1975); Ross v. State, 325 So.2d 430 (Fla. 4th DCA 1976); Monroe v. State, 318 So.2d 571 (Fla. 4th DCA 1975).
With respect to the $200 costs imposed pursuant to section 27.3455, Florida Statutes (1985), we also affirm. Appellant contends that these costs were improperly imposed without affording defendant notice and the opportunity to object as required by Jenkins v. State, 444 So.2d 947 (Fla. 1984). However, in Butler v. State, 492 So.2d 757 (Fla. 4th DCA 1986), this court recognized that Jenkins is not applicable to the costs imposed in section 27.3455. We *533recognize that our opinion is in conflict with Hughes v. State, 497 So.2d 938 (Fla. 1st DCA 1986), and Gaffney v. State, 497 So.2d 1292 (Fla. 5th DCA 1986).
HERSEY, C.J., and DELL and STONE, JJ., concur.